Citation Nr: 1002626	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-38 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1983 and from December 2003 to March 2005.  

This appeal arises from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The issue was remanded by the Board of 
Veterans' Appeals (Board) in July 2009.  It has since been 
returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's left knee disorder produces slight 
instability but no recurrent subluxation.  

2.  X-rays document degenerative changes in the left knee.  

3.  The left knee disorder produces pain with limitation of 
range of motion that is non-compensable under the Schedule 
for Rating Disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for the 
left knee impairment due to instability, have been met.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2009).  

2.  The criteria for a rating in excess of 10 percent rating 
for limitation of motion of the left knee are not met.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The claim arises from a initial rating granting service 
connection for a left knee disorder.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  

With respect to the duty to assist, the Veteran's service 
treatment records and VA treatment records have been 
obtained, and he was examined for VA purposes in connection 
with this appeal.  In view of this, the Board finds that no 
further notification or assistance is necessary.  

Increased Rating for Left Knee

Service treatment records indicate the Veteran injured his 
left knee while working in a repair shop in service.  He also 
had an apparent history of chronic knee pain, and January 
2005 service treatment records noted X-rays had showed 
osteoarthritis and spurring of the subpatellar area.  

An April 2006 rating decision granted service connection for 
post traumatic arthritis of the left knee.  A 10 percent 
rating for the left knee was assigned based on arthritis of a 
major joint, productive of limitation of motion that was 
otherwise non-compensable under the diagnostic codes for 
rating the knee in the Schedule for Rating Disabilities.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent rating is 
warranted when such impairment is moderate.  A 30 percent 
evaluation will be assigned when the impairment is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  

Arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joints or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under the 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling , muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71, Part 4, Diagnostic code 5003, 5010 (2009).

Limitation of flexion of the leg to 60 degrees is assigned a 
noncompensable rating. Flexion limited to 45 degrees warrants 
a 10 percent evaluation, and flexion limited to 30 degrees 
warrants a 20 percent rating.  The highest available rating, 
30 percent, is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  

Limitation of extension of the leg to 5 degrees is assigned a 
noncompensable rating.  Limitation of extension to 10 degrees 
is rated as 10 percent disabling.  Extension limited to 15 
degrees is rated as 20 percent disabling.  Extension limited 
to 20 degrees is rated as 30 percent disabling.  Extension 
limited to 30 degrees is rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  

December 2005 VA examination revealed the Veteran was working 
full time as a correction's officer.  On examination he had 
no swelling, effusion, joint laxity or muscle atrophy, 
although there was mild medial joint line tenderness.  The 
Veteran had full range of motion of the left knee from 0 to 
130 degrees without pain.  At the same time, the Veteran 
complained the knee was weak and stiff and would get hot.  He 
also said it gave way once per week, and would be easily 
fatigued.  Walking up stairs, prolonged sitting, and 
prolonged standing caused his knee pain to get worse.  

VA treatment records dated thereafter, showed only occasional 
complaints of knee pain.  Instead, the treatment was more 
focused on the Veteran's PTSD, his foot and his back 
disabilities (all of which are service connected).  
Nevertheless, he was apparently provided a knee brace of 
sorts, and a cane, although the specific problems these were 
to address were not elaborately described.  The veteran 
underwent a second VA examination of his knee in April 2008.  
This revealed range of motion of the left knee was from 0 to 
70 degrees with pain beginning at 50 degrees.  With 
repetition, the range of motion was from 0 to 60 degrees.  
The Veteran's gait was described as antalgic with poor 
propulsion, and tests for instability were limited due to the 
Veteran's guarding. 

A third examination of the Veteran's knee was conducted in 
August 2009.  The Veteran was noted to wear a knee brace, 
making the joint stiff, but no clicks, grinding, instability 
or meniscus abnormality were appreciated.  (This, however, 
was apparently somewhat difficult to test since the Veteran 
was guarding.)  Regardless, range of motion was from 0 to 60 
degrees, with complaints of pain, although there was no 
additional loss of motion with use or on repetition.  

Rating Based on Recurrent Subluxation or Lateral Instability

While the basis for the Veteran's use of a knee brace and 
cane are not clear, the fact that they have been provided 
yields the conclusion that his impairment must be productive 
of at least slight instability.  That being so, he satisfies 
the criteria for a 10 percent evaluation under diagnostic 
code 5257.  Further, since records dated in May 2006 appear 
to contain the earliest reference to a knee brace (neoprene 
sleeve), and that this was a "replacement," it is 
reasonable to assign this rating effective from the date of 
claim.  


Rating Based on Arthritis with Limitation of Motion

Initially, the VA examination report in 2005 showed little in 
the way of limitation of motion, including as due to pain.  
At the April  2008 VA examination, however, range of motion 
had dropped from 130 degrees flexion to 70 degrees flexion, 
with pain beginning at 50 degrees.  Despite this decrease in 
range of flexion, there remained full extension.  This 
limitation of motion does not meet the level for a 
compensable evaluation under either diagnostic code 5260 or 
5261.  Similarly, the August 2009 VA examination report 
showed range of motion from full extension, 0 degrees, to 60 
degrees flexion, with pain, but otherwise, not productive of 
a compensable degree of limitation of motion under either 
diagnostic code 5260 or 5261.  Thus, the evidence shows 
painful range of motion, but the limitation at a 
noncompensable level under the diagnostic codes for rating 
the knee joint.  This precisely meets the criteria for a 10 
percent rating, but no more, under diagnostic code 5003.  

Extraschedular Rating

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), 
instructed that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  This requires a comparison 
between the level of severity and symptomatology of the 
claimant's service connected disability with the criteria 
found in the rating schedule for that disability.  The 
veteran has not identified any symptoms of his knee which are 
not contemplated by the Schedule for Rating Disabilities.  
His complains are contemplated in the diagnostic codes used 
in the evaluations assigned.  Referral for consideration of 
an extraschedular rating is not warranted.  


ORDER

An initial separate 10 percent rating for the left knee 
instability effective April 2005 is granted, subject to 
regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for left knee limitation of 
motion is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


